ACCEPTED
                                                                                06-15-00077-CR
                                                                     SIXTH COURT OF APPEALS
                                                                           TEXARKANA, TEXAS
                                                                           8/17/2015 9:52:03 PM
                                                                               DEBBIE AUTREY
                                                                                         CLERK


                 CAUSE NO. 06-15-00077-CR
                                 IN THE                        FILED IN
                                                        6th COURT OF APPEALS
                                                          TEXARKANA, TEXAS
                          COURT OF APPEALS              8/18/2015 9:31:00 AM
           SIXTH APPELLATE DISTRICT OF TEXAS AT    TEXARKANADEBBIE AUTREY
                                                                Clerk

___________________________________________________________________
                   ANTHONY SCOTT ROPER, Appellant
                                  VS.
                     THE STATE OF TEXAS, Appellee
___________________________________________________________________
                 On appeal from the 276th District Court
                          Titus County, Texas
                       Trial Court No. CR 16,480
___________________________________________________________________
           APPELLANT’S MOTION FOR LEAVE TO FILE LATE BRIEF
___________________________________________________________________
                                        MAC COBB
                                        Texas bar No. 004434300
                                        P.O. Box 1134
                                        Mt. Pleasant, Texas 75456-1134
                                        Telephone: 903.717.8606
                                        Fax:        903.717.8613
                                        maccobblaw@yahoo.com

                                        /S/ MAC COBB
                                        __________________________
                                        Mac Cobb, Attorney for
                                        Appellant, Anthony Scott Roper
TO THE HONORABLE JUDGES OF THE COURT OF APPEALS:

      Comes now Anthony Scott Roper, Appellant, and files this Motion for Leave

to File a Late Brief, and for good cause would show the Court:

      The Appellant’s Brief was due on July 30, 2015.

      The Court of Appeals directed that the brief and Motion to Extend Time to

File Brief be filed on or before August 17, 2015.

      The Appellant’s Brief was filed on August 17, 2015.

      The Attorney for the Appellant was unable to file the brief by the original due

date due to professional and personal obligations which did not allow sufficient

time to complete and file the brief, including representing two defendants in capital

murder cases in which the State is seeking the death penalty, representing one

defendant in a kidnapping/murder case, and a full load of other criminal cases. In

addition to the cases referred to, the attorney attended continuing legal education

in order to remain qualified to represent death penalty defendants and to remain

board certified in criminal law for three days, July 22, 23, and 24, and was on

personal vacation out of state for nine days, July 3 through 12.
                                          PRAYER

      The Appellant prays the Court of Appeals to grant an extension of time to file

the Appellant’s Brief to and including August 17, 2015.

                                              RESPECTFULLY SUBMITTED

                                              MAC COBB
                                              Texas bar No. 004434300
                                              P.O. Box 1134
                                              Mt. Pleasant, Texas 75456-1134
                                              Telephone: 903.717.8606
                                              Fax:        903.717.8613
                                              maccobblaw@yahoo.com

                                              /S/ MAC COBB
                                              __________________________
                                              Mac Cobb,
                                              Attorney for Anthony Scott Roper,
                                              Appellant




                              CERTIFICATE OF SERVICE

I certify that the Attorney for the State of Texas, District Attorney Charles C.

Bailey, was served with a copy of this brief by e-mail or by e-filing on this 17th day

of August, 2015.                                            /S/ Mac Cobb